The majority opinion concedes "for the purpose of analysis only" that the conduct of the Iowa *Page 890 
City Light and Power Co. "constituted bribery". The opinion then holds that this conceded bribery "could not and would not invalidate the election of appellees, unless by some act or conduct upon their part they acquiesced in, and approved and ratified such offers on the part of the light and power company, and thereby in effect became parties to such offer". The opinion then makes reference to the record and therefrom concludes that "without any showing that they (appellees) were parties to the offers made by the light and power company, we do not believe that they were disqualified under the quoted section of the Code of Iowa relevant thereto". It is with this finding of fact, to the effect that in the record there is no showing of appellees' approval, ratification, and acquiescence in the offers of bribes for votes for their election, so that in effect they became parties thereto, that I am unable to agree.
The campaign of conceded bribery was commenced well in advance of the election. Monthly during the intervening 18 months offers of money were mailed to approximately 5,500 users of electricity. The amount offered increased as the months went by. This spreading out process, and the denominating of the offered bribes as "refunds", added nothing of respectability to the thing evidently intended and actually accomplished, which was the building up, for this election, of a bribery fund of something over $72,000 to be paid to procure votes for candidates to the city council who, when thus elected, would abandon the municipal plant project.
With this bribery what was appellees' relationship? Worthy of more than passing notice is the point in time, in the chronology of these events, at which appellees projected themselves into this situation they saw and well knew, and sought for themselves these public offices. That is, at the time appellees chose to attempt to acquire these offices the bribe had been built up in its completeness of over $72,000, as appellees knew. It was being dangled before the voters' eyes, as they also knew. Whatever votes a corruption fund of $72,000 would attract were "in the bag", for whoever were to be candidates opposed to the municipal plant project, as appellees also knew. But into whose particular bag were these votes to go? Who as office seekers were to become the beneficiaries of the campaign of bribery? The answer to these questions was spoken by appellees. And they made their answer sure and certain, when they had procured their nomination. *Page 891 
Their answer was that the votes were to be theirs. They were to be the beneficiaries. Assume what would have been the conduct of a person known to be seeking office with the aid of bribery. Compare that conduct with appellees'. Distinguishment is not possible. Identity of conduct in the supposed case, with that of appellees, is what appears, in deadly parallel. There is no distinguishment of appellees' conduct by any disavowal of their willingness to accept purchased votes, or by criticism of debauchery of the electorate, or by any proposal that the offer of the bribe be withdrawn to the end that appellees be elected cleanly, and the question of the abandonment of the municipal plant project be divorced from bribery. All men, and I would include appellees, are presumed to have intended to bring about the natural and probable results of their own deliberate acts.
In the majority opinion is what might appear to be a suggestion or reason why appellees should not be adjudged to be ineligible to these offices. The suggestion is: "If the contention of appellants is to be sustained and appellees are to be disqualified on account of being candidates upon a ticket opposed to the principle of municipal ownership, the result of necessity must be that the offer made by the light and power company to the city council and to their customers precluded all possibility that any group of candidates could have run in 1937 on a platform opposed to municipal ownership." Had this quotation said that if appellants' contention is to be sustained without any showingthat appellees concurred in and became parties to the bribery,
that then there would follow the conclusion set out in the quotation, the quotation probably would have reflected more correctly the thought intended. So viewed there is nothing in the quotation that in any way sustains the holding of the majority respecting appellees' eligibility, if they acquiesced and became parties to the bribery. But if the all inclusiveness of the pronouncement was intended, it becomes necessary to point out that one of appellants' contentions was that appellees by their conduct became parties to the bribery. Surely, if this contention were sustained, it could not be said that "the result of necessity must be that the offer made by the light and power company * * * precluded all possibility that any group of candidates could have run in 1937 on a platform opposed to municipal ownership."
In the majority opinion is set out appellees' platform. It appears to merit at least some discussion. It contained a pledge *Page 892 
to regulate this light and power company in a described manner. This manner was to be "so that essential services may be supplied to the consumers at minimum cost now", and so that future profits will be shared among the rate payers, tax payers and owners. (Italics supplied.) In this pledge "now" is emphatically expressed. The phrasing indicates emphasis was intentional. "Now" would not easily be confused with the future, distinguished as it is from "now" by express allusion. If so emphatic a pledge of minimum cost "now" were held out under ordinary circumstances there would naturally arise in the voter's mind the query how it could be done, the pledge fulfilled. And under ordinary circumstances the voter would not know how it could be done except by an official reduction of rates. But appellees' pledge was given out to be considered in the light of facts and conditions that were far from ordinary. Eighteen months previously, and each month thereafter, the light and power company had represented to electricity users that it had voluntarily reduced rates to a minimum, to a point that was not even compensatory. The only condition attached was abandonment of the municipal plant project. A part of the proposition was that this rate would be effective from and after the beginning of the 18 month period, and that so-called refunds, that constituted the $72,000, would be paid, upon the condition being met. This "voluntary reduction" of rates to an alleged minimum, and its acceptability, were matters of outstanding controversy around which this turmoil was raging. It was one of the things uppermost in the minds of the voters. It would be naive indeed to assume that minimum cost now, in appellees' pledge, did not refer to this feature of the controversy, that was apparently so determinative of the outcome. Clearly there was no room for conjecture, in the voters' minds, as to how "minimum cost now" was to be accomplished. To them "minimum cost now" and the minimum rate proposal of the company were synonymous. If so, appellees' pledge was an espousal of the proposition of the light and power company, an essential part and parcel of which was payment of the bribes, termed refunds in the proposal. In these covert terms, yet effectively the appellees thus concurred in the bribery, and in effect, not only as earlier in this opinion shown, but additionally and definitely in putting out this pledge, became parties thereto within what must have been the intention of the legislature when it enacted section 981, Code 1935. I *Page 893 
would reverse the decree of the trial court and would direct that court to enter a decree sustaining appellants' contest of appellees' election.